Citation Nr: 0842038	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  99-17 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York




THE ISSUES

1.  Whether vacatur of the May 14, 2007 decision of the Board 
of Veterans' Appeals denying service connection for skin 
rash, prostate cancer, and a disability manifested by rectal 
bleeding including ulcerative colitis is warranted.  

2.  Entitlement to service connection for a skin rash, to 
include as due to exposure to ionizing radiation.  

3.  Entitlement to service connection for a disability 
manifested by rectal bleeding, including ulcerative colitis, 
claimed as due to exposure to ionizing radiation.  

4.  Entitlement to service connection for prostate cancer, 
claimed as due to exposure to ionizing radiation.  





REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The veteran had active military service from October 1943 to 
March 1946.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an RO rating decision issued 
in February 1999 that denied service connection inter alia 
for a skin rash and for rectal bleeding.  Also on appeal is a 
subsequent September 2005 RO rating decision that denied 
service connection for prostate cancer.  

The veteran and his wife testified before the RO's Hearing 
Officer in December 1999.  In January 2001, the Board 
remanded the case for further development.  
  
The Board issued a decision in May 2007 denying service 
connection skin rash, a disability manifested by rectal 
bleeding including ulcerative colitis, and prostate cancer.  
The Board's decision in May 2007 also denied service 
connection for benign prostate hypertrophy, prostatic 
hyperplasia, residuals of prostate surgery, and obstruction 
of the lower third of the right ureter, all claimed as due to 
exposure to ionizing radiation, and denied compensation for 
erectile dysfunction under the provisions of 38 U.S.C.A. 
§ 1151.  

The Board's action hereinbelow vacates so much of its May 
2007 decision as pertains to the issues of service connection 
for skin rash, a disability manifested by rectal bleeding 
including ulcerative colitis and prostate cancer.  The 
Board's de novo review of those issues is set forth 
hereinbelow.  


FINDINGS OF FACT

1.  On May 14, 2007, the Board issued a decision that denied 
service connection inter alia for skin rash, prostate cancer 
and a disability manifested by rectal bleeding including 
ulcerative colitis.  

2.  Some of evidence pertinent to the appeal of the claim of 
service connection for skin rash, prostate cancer and a 
disability manifested by rectal bleeding including ulcerative 
colitis was of record prior to the Board's May 14, 2007 
decision but was not considered in making that decision.  

3.  All notification and development action needed to fairly 
adjudicate the issues of service connection for skin rash, 
prostate cancer, and a disability manifested by rectal 
bleeding or ulcerative colitis de novo has been accomplished.  

4.  The veteran performed active service as part of the 
occupation of Japan in the vicinity of Hiroshima during the 
period October 1945 to January 1946.  

5.  The claimed skin rash, rectal bleeding and prostate 
cancer are shown to have been manifested until many years 
after the veteran's discharge from service.  

6.  The veteran is not shown to have a skin disorder that is 
presumptively associated with ionizing radiation or otherwise 
related to the reported radiation exposure or any other event 
or incident of service.  

7.  The veteran is not shown to have a rectal disorder or 
colitis that is presumptively associated with ionic radiation 
or otherwise related to reported radiation exposure or any 
other event or incident of service.  

8.  The currently demonstrated prostate cancer is a 
"radiogenic disease" as defined by VA regulations; however, 
the VA Undersecretary for Benefits determined that it was not 
likely related to radiation exposure in service, including 
during his active duty in Japan after World War II.  


CONCLUSIONS OF LAW

1.  The criteria for vacating the Board's decision of May 14, 
2007 are met only as regards the claims of service connection 
for skin rash, prostate cancer and a disability manifested by 
rectal bleeding including ulcerative colitis.  38 U.S.C.A. 
§ 7104(a) (West 2002 & Supp. 2008); 38 C.F.R. § 20.904 
(2008).  

2.  The veteran does not have a disability manifested by skin 
rash due to disease or injury that was incurred in or 
aggravated by his active service, nor may any such disability 
be presumed to be due to exposure to ionizing radiation 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107, 7104 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.311 (2008).  

3.  The veteran does not have a disability manifested by 
rectal bleeding and/or ulcerative colitis due to disease or 
injury that was incurred in or aggravated by military 
service, nor may any such disability be presumed to be due to 
exposure to ionizing radiation therein.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1137, 5107, 7104 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2008).  

4.  The veteran does not have a disability manifested by 
prostate cancer due to the exposure to ionizing radiation or 
other disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107, 
7104 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VACATUR

The Board may vacate an appellate decision when the veteran 
has been denied due process.  See 38 U.S.C.A. § 7104 (West 
2007); 38 C.F.R. § 20.904 (2007).  

In October 2008 a Deputy Vice Chairman of the Board denied 
the veteran's motion for reconsideration of the Board's 
decision issued on May 14, 2007.  However, the Deputy Vice 
Chairman determined that the Board's decision had not 
considered evidence submitted by the veteran in regard to the 
claims for service connection for skin rash, prostate cancer 
and a disability manifested by rectal bleeding including 
ulcerative colitis.  

The Deputy Vice Chairman of the Board determined that failure 
to consider the evidence submitted by the veteran was a 
violation of due process.  See Dunn v. West, 11 Vet. App. 
462, 466-67 (1998) and Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992) (records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered to be 
in the constructive possession of VA adjudicators during 
consideration of a claim, regardless of whether those records 
are physically on file).  

The Deputy Vice Chairman of the Board notified the veteran in 
October 2008 that the Board would vacate its May 14, 2007 
decision as regards the issues of service connection for skin 
rash, prostate cancer and a disability manifested by rectal 
bleeding including ulcerative colitis.  

Accordingly, the Board hereby vacates its decision of May 14, 
2007 as regards the issues of service connection for the 
following claimed disabilities: skin rash; prostate cancer 
and a disability manifested by rectal bleeding, including 
ulcerative colitis.  A new decision is being rendered 
hereinbelow on these matters as though the May 14, 2007 Board 
decision had never been issued.  

This vacatur does not affect the other issues denied by the 
Board on May 14, 2007, to wit: service connection for benign 
prostate hypertrophy; service connection for prostatic 
hyperplasia; service connection for residuals of prostate 
surgery; service connection for obstruction of the lower 
third of the right ureter; and, entitlement to compensation 
for erectile dysfunction under the provisions of 38 U.S.C.A. 
§ 1151.  


II.  DUTIES TO NOTIFY AND ASSIST

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

The rating decision on appeal was issued prior to enactment 
of VCAA.  However, in March 2004 during the course of this 
appeal, the RO sent the veteran a letter informing him that 
to establish service connection for a disability the evidence 
must show a current disability, a disease or injury in 
service, and a causal relationship between the two.  The 
veteran had ample opportunity to respond prior to issuance of 
the Supplemental Statement of the Case (SSOC) in June 2006.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims on appeal and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the letter satisfied the statutory 
and regulatory requirement that VA notify a claimant what 
evidence, if any, would be obtained by the claimant, and what 
evidence, if any, will be obtained by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The letter advised the veteran that VA would make reasonable 
efforts to help him get such things as medical records, 
employment records, or records from other Federal agencies.  
The letter asked the veteran to provide the RO with enough 
information about those records to enable the RO to request 
them and reminded the veteran that it was the responsibility 
of the claimant to support the claim with sufficient 
evidence.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  This is 
logical, since the rating decision was issued prior to 
enactment of VCAA.  

However, the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claims were fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran was afforded ample opportunity to submit such 
information and/or evidence.  The veteran had ample 
opportunity to provide additional evidence prior to the most 
recent SSOC.  

At no point during the course of this appeal has the veteran 
informed the RO of the existence of any evidence-in addition 
to that noted below-that needs to be obtained prior to 
appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the veteran's status is not at issue, and as 
indicated the RO advised the veteran of the second and third 
Dingess elements (existence of a disability, connection 
between the veteran's service and that disability).  

The RO advised the veteran of the fourth and fifth Dingess 
elements (degree of disability, and effective date pertaining 
to the disability) by a letter in March 2006.  

The Court also held in Dingess that in rating cases a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for the applicable rating 
criteria.  This was accomplished in the SOC and SSOC, which 
suffices for Dingess.  

There is also no indication whatsoever that any additional 
action is needed to comply with the duty to assist the 
veteran in connection with the claims on appeal.  

The veteran's complete service treatment records (STR) and 
his post-service VA and relevant non-VA medical records are 
in the claims file.  The veteran has not identified, and the 
file does not otherwise indicate, that there is any existing 
medical or non-medical evidence that should be obtained 
before the appeal is adjudicated.  

The veteran has been afforded a hearing before the RO's 
hearing officer, at which he presented oral argument in 
support of his claims.  

The veteran has not been afforded a VA medical examination, 
but such examination is not required at this point.  The RO 
submitted the question of a relationship between radiation 
exposure and prostate cancer to VA's Chief Public Health and 
Environmental Hazards Officer, a physician, who issued a 
medical opinion regarding etiology.  

The veteran has not presented prima facie case for service 
connection on the other two issues (service connection for a 
skin disorder and service connection for rectal bleeding), so 
remand for VA examination is not appropriate at this point.  
See 38 C.F.R. § 3.159(c)(4).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  


III.  ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered of disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp.2006); 38 C.F.R. 
§ 3.303 (2006).  

Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred in or aggravated by 
military service.  38 C.F.R. § 3.303(d).  

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself in service (or within the 
presumptive period under 38 C.F.R. § 3.307) and the veteran 
currently has the same condition; or (2) a disease manifests 
itself in service (or within the presumptive period) but is 
not identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the veteran's 
present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  

A chronic disease need not be diagnosed within the 
presumptive period but characteristic manifestations thereof 
to the required degree must be shown by acceptable lay and 
medical evidence followed without unreasonable time lapse by 
definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991).  

In this case, as noted, there is no evidence that the veteran 
has had any chronic disorder since military service, or that 
any disorder listed in 38 C.F.R. § 3.309(a) became manifest 
to a compensable degree within the presumptive period after 
discharge from service.  Accordingly, service connection for 
a chronic disability under 38 C.F.R. §§ 3.303 and/or 3.307 is 
not appropriate.  

The veteran asserts that his claimed disorders are 
attributable to exposure during military service to ionizing 
radiation.  In that regard, the evidence of record shows that 
he served in Japan near Hiroshima and its immediate environs 
during the period October 1945 to January 1946, and dosage 
reconstruction by the Defense Threat Reduction Agency (DTRA) 
resulted in a determination that the veteran was exposed to 
gamma radiation.  

Service connection for a disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Hilkert 
v. West, 11 Vet. App. 284, 289 (1998).  

First, if a veteran exposed to radiation during active duty 
later develops one of the diseases listed in 38 C.F.R. 
§ 3.309(d), a rebuttable presumption of service connection 
arises.  See 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(d).  These diseases are ones in which the VA Secretary 
has determined that a positive association with radiation 
exposure exists.  

The diseases listed in 38 C.F.R. § 3.309(d)(2) cited above 
are as follows: (i) leukemia (other than chronic lymphocytic 
leukemia); (ii) cancer of the thyroid; (iii) cancer of the 
breast; (iv) cancer of the pharynx; (v) cancer of the 
esophagus; (vi) cancer of the stomach; (vii) cancer of the 
small intestine; (viii) cancer of the pancreas; (ix) multiple 
myolomas; (x) lymphomas (other than Hodgkin's disease); (xi) 
cancer of the bile ducts; (xii) cancer of the gall bladder; 
(xiii) primary liver cancer (except if cirrhosis or hepatitis 
B is indicated); (xiv) cancer of the salivary gland; (xv) 
cancer of the urinary tract; (xvi) bronchiolo-alveolar 
carcinoma; (xvii) cancer of the bone; (xviii) cancer of the 
brain; (xix) cancer of the colon; (xx) cancer of the lung; 
and, (xxi) cancer of the ovary.  

As will be noted, the veteran is not shown to have any of the 
diseases listed in 38 C.F.R. § 3.309(d)(2), so the 
presumption does not apply.  

Second, service connection may be established if a radiation-
exposed veteran develops a "radiogenic disease" (one that 
may be induced by ionizing radiation, either listed at 
38 C.F.R. § 3.311(b) or established by competent scientific 
or medical evidence to be radiogenic disease), if the VA 
Undersecretary for Benefits determines that a relationship in 
fact exists between the disease and the veteran's exposure in 
service.  

The "radiogenic diseases" listed in 38 C.F.R. § 3.311(b) 
are essentially identical to those listed 38 C.F.R. 
§ 3.309(d)(2) cited above except that the following 
additional diseases are added: skin cancer; pancreatic 
cancer; kidney cancer; posterior subcapsular cataracts; non-
malignant thyroid nodular disease; parathyroid adenoma; 
cancer of the rectum; prostate cancer; and, any other cancer.  

As noted, the veteran's prostate cancer qualifies as a 
radiogenic disease, and will be so considered in due course; 
his claimed skin disorder and bleeding of the rectum do not.  

However, when a claim is based on a disease other than one of 
those listed in 38 C.F.R. § 3.311(b)(2), VA shall 
nevertheless consider the claim under the provisions of 
38 C.F.R. § 3.311 provided that the claimant has cited or 
submitted competent scientific or medical evidence that the 
claimed condition is a radiogenic disease.  38 C.F.R. 
§ 3.311(b)(4) (emphasis added).  

Third, service connection may be established by competent 
evidence establishing the existence of a medical nexus 
between the claimed condition and exposure to ionizing 
radiation during active service.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  

The veteran did not originally assert that his claimed skin 
disorder is due to radiation exposure.  However, a VA medical 
treatment note suggests such a possibility.  The Board has 
accordingly considered all three claimed disabilities on a 
direct connection basis as well as a radiation exposure 
basis.  


Service connection for skin rash

The veteran was treated by VA in August 2005 for skin rash, 
diagnosed as probable seborrheic cyst in the right gluteal 
region, seborrheic keratosis of the neck and chest, and 
actinic keratosis of the right cheek.  

As noted, skin rashes to include those listed above are not 
listed in 38 C.F.R. § 3.309(d) or in 38 C.F.R. § 3.311(b)(2) 
as associated with radiation exposure.  Service connection 
for radiation may nevertheless be granted, provided that the 
claimant has cited or submitted competent scientific or 
medical evidence that the claimed condition is a radiogenic 
disease.  Hilkert, 11 Vet. App. 284, 289.  

The file contains a VA outpatient treatment note dated in May 
2007 in which the treating physician stated in regard to the 
etiology of actinic keratosis that exposure to radiation 
during service may be a contributing factor, in addition to 
sun exposure.  

The Board has carefully considered whether the May 2007 VA 
treatment note constitutes competent medical evidence under 
Hilkert that the veteran's actinic keratosis is a radiogenic 
disease, and concludes that it is not.  

The Board notes in this regard that medical opinions 
expressed in speculative language such as the instant "may 
be a contributing factor" do not provide the degree of 
certainty required for medical nexus evidence.  Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 
Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).  

Further, the VA outpatient statement cites no supporting 
rationale whatsoever.  The Board notes that medical opinion 
based on speculation, without supporting clinical evidence, 
does not provide the required degree of medical certainty and 
has no probative value.  Bloom v. West, 12 Vet. App. 185, 187 
(1999); Black v. Brown, 5 Vet. App. 177, 180 (1993); Reonal 
v. Brown, 5 Vet. App. 458, 460 (1993).  

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  However, the Board is free to assess 
medical evidence and is not obligated to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  For 
these reasons, the Board does not accept the May 2007 VA 
treatment note as a competent medical opinion establishing 
that the veteran's actinic keratosis is a radiogenic disease.  

The Board will accordingly consider whether service 
connection may be granted on a direct basis.  

The veteran's STR shows no indication of any skin disorder 
during military service, and his skin was noted as "normal" 
in his discharge examination in March 1946.  

The earliest indication of a skin disorder in post-service 
medical records is a June 2005 VA treatment note when the 
veteran asked to have spots removed from his chest.  The 
dermatologist noted that the veteran's keratosis was of 
cosmetic significance only and declined to perform the 
procedure.  

A VA dermatology note in September 2005 shows current skin 
nodules in the buttock region.  The dermatologist noted that 
there was no clinical evidence of cancer and noted that the 
lesions were asymptomatic.  

The veteran is shown to have skin disorders including 
seborrheic keratosis and actinic keratosis.  A veteran 
seeking disability benefits must establish not only the 
existence of a disability, but also an etiological connection 
between his military service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 
209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 
Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  This is the essence of the third part 
of the Hickson analysis.  

In this case there is no competent medical opinion of record 
showing that the veteran's skin disorders are directly 
related to military service.  
 
In addition to the medical evidence, the Board has carefully 
considered the lay evidence offered by the veteran, including 
his correspondence to VA and his testimony before the RO's 
hearing officer in January 1999.  

The veteran testified that he developed "jungle rot" in New 
Guinea.  The veteran stated that he was treated 
intermittently since discharge for rashes, primarily on the 
legs, but stated that those physicians were no longer in 
practice.  

The veteran's testimony and correspondence attest to his 
personal belief that his claimed skin disorder is due to 
military service.  However, a layperson is not considered 
capable of opining, however sincerely, in regard to causation 
of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 
(1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 
1998), cert denied, 119 S. Ct. 404 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Bostain v. West, 11 Vet. App. 124, 127 
(1998); Grivois v. Brown, 6 Vet. App. 135 (1994).  

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995) (lay person competent to testify to 
pain and visible flatness of his feet); Espiritu, 2 Vet. App. 
at 494-95 (lay person may provide eyewitness account of 
medical symptoms).  

In this case, however, the veteran has not asserted - and the 
evidence does not show - that he has had a chronic skin 
disorder since discharge from service.  The veteran contended 
that he had "jungle rot" in service that is not documented 
in STR; even granting the veteran full credibility, his 
discharge physical establishes that he did not have a skin 
disorder at the time of his discharge.  

Also, the VA and non-VA medical records are extensive, and 
provide no indication of any observed skin disorder prior to 
the year 2005.  

Based on the medical and lay evidence, the Board finds that 
the criteria for service connection for a skin rash are not 
met, either on a direct basis or as residual to radiation 
exposure.  Accordingly, the claim must be denied.  


Service connection for rectal bleeding and ulcerative colitis

The veteran is diagnosed with ulcerative colitis as well as a 
number of other disorders of the colon and rectum.  

As noted, ulcerative colitis is not listed in 38 C.F.R. 
§ 3.309(d) or in 38 C.F.R. § 3.311(b)(2) as associated with 
radiation exposure.  Service connection for radiation may 
nevertheless be granted, provided that the claimant has cited 
or submitted competent scientific or medical evidence that 
the claimed condition is a radiogenic disease. See Hilkert, 
11 Vet. App. 284, 289.  

The file contains a September 2006 letter from Dr. MK, a 
radiation oncologist, stating that the veteran had asked him 
about the relationship between radiation exposure and 
colitis.  Dr. MK informed the veteran that colitis might be 
related to exposure to radioactive material during military 
service, although it was impossible to prove or disprove it.  

The Board has carefully considered whether the Dr. MK's 
letter constitutes competent medical evidence under Hilkert 
that the veteran's colitis is a radiogenic disease, and 
concludes that it is not.  

The Board notes in this regard that medical opinions 
expressed in speculative language such as the instant "may 
be related to exposure to radioactive material" do not 
provide the degree of certainty required for medical nexus 
evidence.  Stegman, 3 Vet. App. 228, 230; Bostain, 11 Vet. 
App. 124, 127-28.  

Further, the statement cites no supporting rationale 
whatsoever.  The Board notes that a medical opinion based on 
speculation, without supporting clinical evidence, does not 
provide the required degree of medical certainty and has no 
probative value.  Bloom, 12 Vet. App. 185, 187; Black, 5 Vet. 
App. 177, 180; Reonal, 5 Vet. App. 458, 460.  

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis, 1 Vet. App. 66.  
However, the Board is free to assess medical evidence and is 
not obligated to accept a physician's opinion.  Wilson, 2 
Vet. App 614.  For the reasons cited above, the Board does 
not accept the September 2006 letter from Dr. MK as a 
competent medical opinion establishing that the veteran's 
colitis is a radiogenic disease.  

The Board will accordingly consider whether service 
connection for rectal bleeding with ulcerative colitis may be 
granted on a direct basis.  

The veteran's STR shows no indication of rectal symptoms or 
ulcerative colitis during service.  The discharge examination 
in March 1946 lists the abdominal wall and viscera and the 
anus and rectum as "normal."  

The veteran has been treated intermittently since November 
1991 for bowel disorders variously characterized as irritable 
bowel disease, probable ulcerative colitis, ulcerative 
proctosigmoiditis, ulceration and granulation of tissue in 
the colon, mild proctitis, and an ulcerated bleeding 
hemorrhoid.  

As noted, the earliest evidence of such disorders after 
military service occurs in private treatment records from St. 
Joseph's Hospital in November 1991, more than 40 years after 
discharge from service.  

There are extensive VA and non-VA treatment records on file 
regarding diagnostic procedures such as colonoscopies, 
sigmoidoscopies, needle biopsies, etc., but there is no 
resulting medical opinion of record showing that any of these 
bowel disorders are directly related to any event or incident 
of his service.  

In addition to the medical evidence, the Board has carefully 
considered the lay evidence offered by the veteran, including 
his correspondence to VA and his testimony before the RO's 
hearing officer.  However, nothing therein asserts any basis 
- other than the veteran's personal opinion - that 
establishes a direct relationship between his claimed 
disorder and service.  

Based on the medical and lay evidence, the Board finds that 
the criteria for service connection for rectal bleeding and 
ulcerative colitis are not met, either on a direct basis or 
as residual to radiation exposure.  Accordingly, the claim 
must be denied.  


Service connection for prostate cancer

An October 1993 screening report from Roswell Park Cancer 
Institute noted the presence of a firm area on the prostate 
suggestive of a need for follow-up, but subsequent tests were 
negative for cancer.  The veteran was not actually diagnosed 
with prostate cancer until February 2001.  

Prostate cancer is a "radiogenic disease" as listed at 
38 C.F.R. § 3.311(b).  Service connection may accordingly be 
awarded if the VA Undersecretary for Benefits determines that 
a relationship in fact exists between the disease and the 
veteran's exposure in service.  

Pursuant to the regulations, the RO submitted a request to 
the DTRA for computation of a Radiation Dose Assessment (RDA) 
specifically for this veteran, to include the total external 
gamma and internal dose to the prostate from the inhalation 
and ingestion of contaminants.  

DTRA provided a response in August 2002 stating that the 
veteran had received a most probable dose of 0.013 rem (0.1 
rem rounded), with an upper bound of 0.1 rem gamma.  There 
was no potential for neutron exposure since the veteran was 
not present at the time of the detonation.  The veteran's 50-
year committed dose equivalent to the prostate was 0.0 rem.  

DTRA issued a more comprehensive report in August 2004, based 
on Radiation Dose Reconstruction: U.S. Occupation Forces in 
Hiroshima and Nagasaki, Japan, 1945-1946 (Defense Nuclear 
Agency publication 5512F).  The report stated that the 
veteran's gamma radiation (residual radiation) would have 
been 0.03 rem total external dose (0.09 rem upper bound), 
0.0002 rem internal committed dose to the prostate (0.002 rem 
upper bound), and combined total prostate dose 0.302 rem with 
an upper bound of less than 1 rem.  

The parameters contemplated the maximum radiation dosage that 
the veteran could have received at the hottest spot at the 
epicenter of the explosion; i.e., the computations were 
intended to present a worst-case scenario for exposure.  
38 C.F.R. § 3.311(a)(1).  

The Board notes that the veteran disagrees with DTRA's dose 
estimate.  However, the veteran has not submitted a dose 
estimate from a credible source that contradicts DTRA's 
estimate.  The Board accordingly has no basis on which to 
question DTRA's estimate.  

In a June 2005 report, the VA Chief Public Health and 
Environmental Hazards Officer, a physician, stated an opinion 
based on application of the DTRA radiation exposure data 
summarized hereinabove that the sensitivity of the prostate 
to radiation carcinogenesis appears to be relatively low and 
not clearly established.  

The Interactive Radioepidemiological Program (IREP) of the 
National Institute for Occupational Safety and Health (NIOSH) 
was utilized to estimate the likelihood that exposure to 
ionizing radiation was responsible for the prostate cancer, 
and the resultant analysis showed probability of causation at 
1.13 percent and 1.18 percent, depending if the dose was 
entered as acute or chronic.  

The Chief Public Health and Environmental Hazards Officer 
concluded that it is unlikely the veteran's prostate cancer 
can be attributed to exposure to ionizing radiation in 
service.  

Based on the DTRA report and the opinion of the VA Chief 
Public Health and Environmental Hazards Officer, the VA's 
Director of Compensation and Pension Service issued a 
Radiation Review Letter in July 2005 stating an opinion that 
there is no reasonable possibility that the veteran's 
prostate cancer was the result of radiation exposure.  

Based on the evidence, the Board finds that the veteran's 
prostate cancer is not likely related to radiation exposure.  

The Board notes that the file contains a September 2006 
letter from Dr. MK, a radiation oncologist, stating that the 
veteran had asked him about the relationship between 
radiation exposure and prostate cancer and colitis.  

As noted, Dr. MK stated that colitis "may" be related to 
radiation, but Dr. MK made no statement at all regarding a 
relationship between the veteran's prostate cancer and 
radiation exposure.  Dr. MK's letter accordingly does not 
contradict the findings of the VA Chief Public Health and 
Environmental Hazards Officer and the VA Director of 
Compensation and Pension Service.  

The Board will accordingly consider whether service 
connection for prostate cancer may be granted on a direct 
basis.  

The veteran is competently diagnosed with prostate cancer.  
However, evidence of a present condition is generally not 
relevant to a claim for service connection, absent some 
competent linkage to military service.  Mingo v. Derwinski, 2 
Vet. App. 51, 53 (1992).  

The veteran's STR shows no indication of a prostate disorder 
during service.  The discharge examination in March 1946 
lists the genitourinary system as "normal."  

As noted, the veteran was diagnosed with prostate cancer in 
February 2001, more than 50 years after his discharge from 
service.  The passage of many years between discharge from 
active service and the medical documentation of a claim 
disability is evidence against a claim of service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw 
v. Principi, 3 Vet. App. 365 (1992).  

Finally, there is no medical opinion of record showing a 
direct relationship between the veteran's claimed prostate 
cancer and his military service.  

In addition to the medical evidence, the Board has carefully 
considered the lay evidence offered by the veteran, including 
his correspondence to VA and his testimony before the RO's 
hearing officer.  

The veteran testified that his son and daughter have 
developed rare forms of cancer, which he cites as evidence of 
his own exposure to radiation (the Board notes that the 
veteran has also submitted treatment reports and photographs 
relating to his daughter's skin disorder, to his son's 
testicular cancer, and to various health problems of other 
children).  The veteran contends in his correspondence that 
his children "inherited" his cancer, thereby showing that 
his cancer is due to radiation exposure.  

The veteran has provided no supporting medical evidence 
whatsoever in support of his contention that the medical 
problems of his children somehow demonstrate that he was 
exposed to radiation during military service, or that cancer 
can be "inherited" from a person exposed to radiation.  

The veteran has also submitted lay evidence including 
photographs and unit reports documenting that he was present 
in Hiroshima; the Board will not discuss such evidence 
further since his presence at Hiroshima is not in dispute.  

The veteran has submitted a number of open-source articles 
attesting to a relationship between radiation exposure and 
cancers such as multiple myeloma.  A medical article or 
treatise can provide important support when combined with an 
opinion of a medical professional if the medical article or 
treatise evidence discusses generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least a plausible causality based upon 
subjective facts rather than unsubstantiated lay opinion.  
Mattern v. West, 12 Vet. App. 222, 228 (1999).  

In this case, the treatises provided by the veteran address 
cancers that he does not have and are thus irrelevant to the 
issue on appeal.  Prostate cancer is in any case already 
listed as a "radiogenic disease" so treatises generally 
asserting a relationship between that disorder and radiation 
are irrelevant unless combined with an informed medical 
opinion relating a specific article to the specific veteran.  

Based on the medical and lay evidence, the Board finds that 
the criteria for service connection for prostate cancer are 
not met, either on a direct basis or as residual to radiation 
exposure.  Accordingly, the claim must be denied.  


Benefit of the doubt

In adjudicating the claims above the Board has considered the 
benefit of the doubt rule.  

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  

As the preponderance of the competent evidence is against the 
claims on appeal, there can be no basis on which the benefit-
of-the-doubt rule can be favorably applied as to any matter 
in this case.  Gilbert, id; Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001).  





ORDER

The Board's May 14, 2007 decision denying service connection 
for skin rash, prostate cancer and a disability manifested by 
rectal bleeding or ulcerative colitis is vacated.  

Service connection for skin rash is denied.  

Service connection for prostate cancer is denied.  

Service connection for a disability manifested by rectal 
bleeding or ulcerative colitis is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


